DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (the “pillar” embodiment) in the reply filed on 1/4/22 is acknowledged.  Claim 11 is withdrawn.

Specification
The abstract of the disclosure is objected to because it contains the phrase “embodiments” multiple times.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
At the following locations, please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
In claim 16, on line 2, change “a heatsink” to “the heatsink”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 3-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites the limitation “the structural element is a pillar or a dimple in a surface of the heatsink that is opposite the surface to which the heat source is coupled.”   The metes and bounds of the claimed limitation can not be determined for the following reasons: the grammatical structure of the claimed limitation makes it unclear whether the underlined limitation refers to the dimple only, or if it is required of the pillar.
	Claim 4 recites the limitation “the structural element has a cross-sectional area between 1 millimeter (mm) and 5 mm.” The metes and bounds of the claimed limitation can not be determined for the following reasons: in Mathematics, area is measured in mm2 or other similar units, but not in mm. Thus, it is unclear what the claim requires of the surface area and other dimensions such as length, width, and height, of the pillar. 

	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the 
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: In claim 3, “in a surface of the heatsink that is opposite the surface to which the heat source is coupled” will be interpreted as referring only to the dimple. In claim 4, “the structural element has a cross-sectional area between 1 millimeter (mm) and 5 mm” will be interpreted as “the structural element has a dimension between 1 millimeter (mm) and 5 mm” wherein the dimension can refer to diameter, radius, length, height, or width. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13-15, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2007/0256810 A1 (“Di Stefano”).
Di Stefano teaches:

1. An electronic device comprising: 
a heat source (e.g. 70 or 236, depending on the figure; generally a power chip, or multichip module, see para 33); and 
a heatsink (e.g. structure shown in Fig. 2B, or top of 3A, or everything above 208 or 238 in Figs. 7A-7B) physically and thermally coupled with the heat source, 
wherein the heatsink includes a structural element (“posts”, called e.g. 140, 146, 152 in Figs. 5A-5C, 160 or 170 in Figs. 6A-6B, and 216 and 246 in Figs. 7A-7B) internal to the heatsink, 
wherein the structural element is to cause a surface of the heatsink to deform to a non-planar configuration when the heatsink is coupled to the heat source (e.g. in Fig. 7B, device 236 on PCB 254 is warped. The “membranes 240 and 244 and the array of posts 246 attached thereto to conform compliantly to fit the warped surface of device 236” - see para 58. In Figs. 5A-5C, posts 140 have various cuts in them, some to "provide spring action" so that the array of posts "provides vertical resilience that enhances the resilience of any membrane attached" to it - see para 51).

2. The electronic device of claim 1, wherein the heat source is an integrated heat spreader (IHS) or a semiconductor package (para 33).

3. The electronic device of claim 1, wherein the structural element is a pillar (see e.g. para 58, Figs. 5A-5C, 7A-7B) or a dimple in a surface of the heatsink that is opposite the surface to which the heat source is coupled.

6. The electronic device of claim 1, wherein the non-planar configuration is based on a non-planarity of a surface of the heat source (236 on 254 is warped, see para 58) to which the heatsink is coupled.  

7. The electronic device of claim 1, wherein a Z-height of the structural element as measured in a direction perpendicular to the surface of the heatsink is based on a predicted deformation of the heat source (the predicted deformation clearly is less than the overall height of the heatsink and the Z-height of the posts).  

8. The electronic device of claim 1, wherein the structural element is deformable when the heatsink is coupled with the heat source (e.g. in Fig. 7B, device 236 on PCB 254 is warped. The “membranes 240 and 244 and the array of posts 246 attached thereto to conform compliantly to fit the warped surface of device 236” - see para 58. In Figs. 5A-5C, posts 140 have various cuts in them, some to "provide spring action" so 

9. A heatsink comprising: 
a chamber (cavity between input and output, see e.g. Fig. 3A, 7A); 
a sidewall (e.g. 212 in Fig. 7A) that at least partially defines the chamber, 
wherein the sidewall includes an external surface configured to physically and thermally couple with a heat source (e.g. 70 or 236, depending on the figure; generally a power chip, or multichip module, see para 33)and an internal surface opposite the external surface (see Fig. 7A); and 
a plurality of structural elements (“posts”, called e.g. 140, 146, 152 in Figs. 5A-5C, 160 or 170 in Figs. 6A-6B, and 216 and 246 in Figs. 7A-7B) positioned within the chamber and physically coupled with the internal surface, 
wherein the plurality of structural elements are to facilitate deformation of the sidewall to a non-planar state when the external surface is coupled with the heat source (e.g. in Fig. 7B, device 236 on PCB 254 is warped. The “membranes 240 and 244 and the array of posts 246 attached thereto to conform compliantly to fit the warped surface of device 236” - see para 58. In Figs. 5A-5C, posts 140 have various cuts in them, some to "provide spring action" so that the array of posts "provides vertical resilience that enhances the resilience of any membrane attached" to it - see para 51).  



13. The heatsink of claim 9, wherein the heatsink is a vapor chamber (para 32 “cooling fluids may be gases”).  

14. The heatsink of claim 9, wherein a Z-height of a structural element of the plurality of structural elements is based on a predicted non-planar deformation of the heat source (the predicted deformation clearly is less than the overall height of the heatsink and the Z-height of the posts).  

15. The heatsink of claim 9, wherein the structural element is deformable when the heatsink is coupled with the source (e.g. in Fig. 7B, device 236 on PCB 254 is warped. The “membranes 240 and 244 and the array of posts 246 attached thereto to conform compliantly to fit the warped surface of device 236” - see para 58. In Figs. 5A-5C, posts 140 have various cuts in them, some to "provide spring action" so that the array of posts "provides vertical resilience that enhances the resilience of any membrane attached" to it - see para 51). 

21. An electronic device comprising: 

wherein the heat source has a non-planar surface when the heat source is in use; and 
a vapor chamber physically and thermally coupled with the heat source by a plate of the vapor chamber, 
wherein the vapor chamber includes a structural element (“posts”, called e.g. 140, 146, 152 in Figs. 5A-5C, 160 or 170 in Figs. 6A-6B, and 216 and 246 in Figs. 7A-7B)  within a cavity of the vapor chamber, and 
wherein the structural element is to cause the plate of the vapor chamber to deform to a non-planar configuration (e.g. in Fig. 7B, device 236 on PCB 254 is warped. The “membranes 240 and 244 and the array of posts 246 attached thereto to conform compliantly to fit the warped surface of device 236” - see para 58. In Figs. 5A-5C, posts 140 have various cuts in them, some to "provide spring action" so that the array of posts "provides vertical resilience that enhances the resilience of any membrane attached" to it - see para 51).  

22. The electronic device of claim 21, wherein the structural element is a pillar (“posts”, called e.g. 140, 146, 152 in Figs. 5A-5C, 160 or 170 in Figs. 6A-6B, and 216 and 246 in Figs. 7A-7B) or a dimple in a surface of the vapor chamber that is opposite the surface to which the heat source is coupled.  



24. The electronic device of claim 21, wherein a Z-height of the structural element as measured in a direction perpendicular to the surface of the vapor chamber is based on a predicted deformation of the non-planar surface of the heat source (the predicted deformation clearly is less than the overall height of the heatsink and the Z-height of the posts).  

25. The electronic device of claim 21, wherein the structural element is deformable when the vapor chamber is coupled with the heat source (e.g. in Fig. 7B, device 236 on PCB 254 is warped. The “membranes 240 and 244 and the array of posts 246 attached thereto to conform compliantly to fit the warped surface of device 236” - see para 58. In Figs. 5A-5C, posts 140 have various cuts in them, some to "provide spring action" so that the array of posts "provides vertical resilience that enhances the resilience of any membrane attached" to it - see para 51).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Di Stefano.
	Di Stefano does not explicitly teach “identifying” and “positioning”, but the teachings therein are either inherent or suggest these “identifying” and “positioning” as obvious to one of ordinary skill in the art.

	Di Stefano teaches, and/or suggests as obvious to one of ordinary skill in the art: 

16. A method of manufacturing a heatsink, wherein the method comprises: 
identifying a sidewall (e.g. bottom part of 212 in Fig. 7A) of a heatsink (e.g. everything in Figs. 7A-7B above device 236) that includes a chamber (“cavity” between fluid input and output) at least partially defined by the sidewall (while not explicitly discussed that it is “identified”, the bottom of the heat sink clearly is known by Di 
wherein the sidewall includes an internal surface and an external surface opposite the internal surface (e.g. see Figs. 7A-7B); and 
positioning, within the chamber of the heatsink, a plurality of structural elements (“posts”, called e.g. 140, 146, 152 in Figs. 5A-5C, 160 or 170 in Figs. 6A-6B, and 216 and 246 in Figs. 7A-7B), wherein the plurality of structural elements are to facilitate deformation of the sidewall to a non-planar state (e.g. in Fig. 7B, device 236 on PCB 254 is warped. The “membranes 240 and 244 and the array of posts 246 attached thereto to conform compliantly to fit the warped surface of device 236” - see para 58. In Figs. 5A-5C, posts 140 have various cuts in them, some to "provide spring action" so that the array of posts "provides vertical resilience that enhances the resilience of any membrane attached" to it - see para 51) when the external surface is coupled with a heat source (e.g. 70 or 236, depending on the figure; generally a power chip, or multichip module, see para 33) (the posts have clearly been “positioned” because they exist within the chamber as shown).  

17. The method of claim 16, further comprising: 
identifying a predicted non-planar deformation of the heat source based on thermal energy from a die thermally coupled with the heat source (the CTE and thus expansion and warping due to thermal energy is discussed in many places, see e.g. para 5-6, 8, 10, 25, 34; warping and non-linearity is discussed in e.g. para 39, 56, 58, etc.); and


19. The method of claim 16, wherein the heatsink is a vapor chamber (para 32 “cooling fluids may be gases”).  

20. The method of claim 16, wherein the heat source is an integrated heat spreader (IHS) or a semiconductor package (e.g. 70 or 236, depending on the figure; generally a power chip, or multichip module, see para 33).  


Claim(s) 4-5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Stefano.

Di Stefano teaches claims 1 and 16, but does not explicitly teach wherein the structural element has a cross-sectional area between 1 millimeter (mm) and 5 mm (claim 4) or wherein the structural element has a diameter between 1 millimeter (mm) and 5 mm (claim 18). However, Di Stefano would have suggested as obvious to one of ordinary skill in the art that the structural element has a cross-sectional area or diameter between 1 millimeter (mm) and 5 mm (see claim interpretation section above; in Fig. 2B, 
Applicant has not disclosed that the claimed size is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).
The applicant has not disclosed that the claimed value(s) of size is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. It would have been obvious to one of ordinary skill in the art that the underlying variable (i.e. sizes of posts) is a result-effective variable because together, the posts and membrane allow for the nonlinearity in 236. Thus, the sizes (e.g. widths, heights, and thicknesses) of the posts and membranes will need to be optimized in order to provide desired deviations in height. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made 
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	Di Stefano further teaches: 
Claim 5. The electronic device of claim 1, wherein the structural element is a first structural element and further comprising a second structural element internal to the heatsink (multiple posts, see e.g. Fig. 7A).

But Di Stefano does not explicitly teach: wherein the first structural element is at a distance between 5 millimeters (mm) and 15 mm from the second structural element as measured in a direction parallel to the surface of the heatsink (claim 5) or wherein (claim 12).  

Applicant has not disclosed that the claimed size (pitch) is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.  The claimed size is considered to be a "preferred" or "optimum" value out of a plurality of well known values that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
It has been found that mere changes in the size of an object, lacking any convincing proof of criticality or unobviousness thereof, is not sufficient for patentability (see in re Rose, F.3d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984); MPEP 2144.04).
The applicant has not disclosed that the claimed value(s) of size (pitch) is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. It would have been obvious to one of ordinary skill in the art that the underlying variable (i.e. sizes of posts and distances therebetween) are result-effective variables because together, the posts and membrane allow for the nonlinearity in 236. Thus, the sizes (e.g. widths, heights, and thicknesses) of the posts and membranes, as well as the spacing between posts, will need to be optimized in order to provide desired deviations in height. For example, if the posts are 
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited. US 10,446,466 B1 (“Milne”) teaches a heatsink with pillars 104 that deform. US 2017/0363373 A1 (“Cai’) teaches micropillars 231 that deform at IC side (see para 16), wherein 908 is high power device and 904 are micropillars (para 21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819